.-·
      AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                          FILED
                                           UNITED STATES DISTRICT COUR                                              AUG 16 2019
                                                  SOUTHERN DISTRICT OF CALIFORNIA                            CLERK. u.S JI~ rR1c, COURT
                                                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                               JUDGMENT IN ACRI                                       DE?u·ry
                                                                           (For Revocation of Probation or Supervised R    )
                                                                           (For Offenses Committed On or After November 1, 1987)
                                      V.
                         JONATHAN SOLORIO (1)
                                                                              Case Number:        3: l 5-CR-02808-JAH

                                                                           Donald L Levine
                                                                           Defendant's Attorney
      REGISTRATION NO.                 50978-298
      •-
      THE DEFENDANT:
      IZI   admitted guilt to violation of allegation(s) No.      1,2,4,5,6

      D
                                                                 ------------- after denial of guilty.
            was found guilty in violation of allegation(s) No.

      Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

      Allegation Number                  Nature of Violation

                     l                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                         Act)
                     2                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                         Act)
                     4                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                         Act)
                     5                   nv2 l, Failure to participate in drug aftercare program
                     6                   nvl 1, Failure to report change in residence/employment

           Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
              IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
      material change in the defendant's economic circumstances.
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JONATHAN SOLORIO (1)                                                     Judgment - Page 2 of 2
CASE NUMBER:              3: l 5-CR-02808-JAH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   9 months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 15-CR-02808-JAH
